 1
                                   UNITED STATES DISTRICT COURT
 2
                              CENTRAL DISTRICT OF CALIFORNIA
 3
   IRONSHORE SPECIALTY                                 CASE NO. 2:21-cv-01272–DDP-AS
 4 INSURANCE COMPANY,                                  [Related to: 2:19-cv-06964-DDP-AS]
 5                    Plaintiff,                       Assigned to Hon. Dean D. Pregerson
 6                                                     Courtroom: 9C
                vs.
 7                                                     [PROPOSED] PROTECTIVE
   UNIVERSITY OF SOUTHERN                              ORDER OF IRONSHORE
 8 CALIFORNIA, and GEORGE M.                           SPECIALTY INSURANCE
 9 TYNDALL,                                            COMPANY, THE UNIVERSITY
                                                       OF SOUTHERN CALIFORNIA,
10                    Defendants.                      AND DR. GEORGE M. TYNDALL
11
12              To protect confidential information obtained by Plaintiff Ironshore Specialty
13 Insurance Company (“Ironshore”), Defendant the University of Southern California
14 (“USC”), and Dr. George M. Tyndall (each, a “Party,” collectively, the “Parties”) in
15 connection with the above-captioned action (“Action”), the Court enters this
16 Protective Order, as follows:
17 I.           PURPOSES AND LIMITATIONS
18              A.    Discovery in this action is likely to involve production of confidential,
19 proprietary, or private information for which special protection from public
20 disclosure and from use for any purpose other than prosecuting this litigation may be
21 warranted. Accordingly, the Parties hereby petition the Court to enter the following
22 Protective Order.
23              B.    The Parties acknowledge that this Protective Order does not confer
24 blanket protections on all disclosures or responses to discovery and that the
25 protection it affords from public disclosure and use extends only to the information
26 or items that are entitled to protection as provided herein and/or under the applicable
27 legal principles.
28                                             1
                                        PROTECTIVE ORDER
     489545.4
 1              C.   The Parties further acknowledge, as set forth in Section XIII(C), below,
 2 that this Protective Order does not necessarily entitle them to file confidential
 3 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 4 followed and the standards that will be applied when a party seeks permission from
 5 the Court to file material under seal.
 6 II.          GOOD CAUSE STATEMENT
 7              A.   This Action arises out of litigation against USC, its Board of Directors,
 8 and/or its former employee, Dr. Tyndall, in which it is or was alleged that
 9 Dr. Tyndall sexually abused, harassed, or discriminated against student-patients (the
10 “Tyndall Litigation,” as further defined below). Due to the sensitive nature of some
11 of the discovery in the Tyndall Litigation, protective orders have been entered in
12 those actions, and confidentiality agreements and/or protective orders are also in
13 place in other matters, such as arbitrations and mediations, related to the Tyndall
14 Litigation. The Parties agree that appropriate protections should be put in place in
15 this Action to protect the privacy interests of the Parties, third-parties, and other
16 persons involved in the Tyndall Litigation.
17              B.   This Action is also likely to involve confidential and/or proprietary
18 business information for which special protection from public disclosure and from
19 use for any purpose other than prosecution of this Action is warranted. Such
20 confidential and proprietary materials and information consist of, among other
21 things, confidential business or financial information, information regarding
22 confidential business practices, or other confidential research, development, or
23 commercial information, such as pricing models, underwriting policies and
24 practices, and insurance offered and provided to non-parties. This information, and
25 information concerning USC students and patients, including protected health
26 information, involves privacy rights of the Parties and third parties.
27
28                                           2
                                      PROTECTIVE ORDER
     489545.4
 1              C.   Accordingly, to expedite the flow of information, to facilitate the
 2 prompt resolution of disputes over confidentiality of discovery materials, to
 3 adequately protect information the Parties are entitled to keep confidential, to ensure
 4 that the Parties are permitted reasonable necessary uses of such material in
 5 preparation for and in the conduct of trial, to address their handling at the end of the
 6 Action, and serve the ends of justice, a protective order for such information is
 7 justified in this Action.
 8              D.   It is the intent of the Parties that information will not be designated as
 9 provided herein for tactical reasons and that nothing be so designated without a good
10 faith belief that it has been maintained in a confidential, non-public manner, and
11 there is good cause why it should not be part of the public record of this case.
12 III.         DEFINITIONS
13              A.   Action: Ironshore Specialty Insurance Company v. University of
14 Southern California, et al., Civ. A. No. 2:21-cv-01272.
15              B.   Ironshore Policies: Policy numbers 001727903 and 001727904 issued
16 by Ironshore Specialty Insurance Company.
17              C.   “ATTORNEYS’ EYES ONLY” Information or Items:
18 CONFIDENTIAL Information or Items, as defined below, the disclosure of which to
19 any Party or that Party’s personnel, other than the Party or the personnel of the Party
20 producing or designating it, is likely to cause substantial and irreparable injury to the
21 business of the producing or Designating Party or the privacy rights of third parties.
22              D.   Challenging Party: A Party or Non-Party that challenges the
23 designation of information or items under this Protective Order.
24
25
26
27
28                                            3
                                       PROTECTIVE ORDER
     489545.4
 1              E.   “CONFIDENTIAL” Information or Items: Information (regardless of
 2 how it is generated, stored or maintained) or tangible things that qualify for
 3 protection under Federal Rule of Civil Procedure 26(c), the Designating Party
 4 reasonably believes in good faith is entitled to confidential treatment under
 5 applicable law, or is as specified in this Protective Order.
 6              F.   Counsel: Outside Counsel of Record and In-House Counsel (as well as
 7 their support staff).
 8              G.   Designating Party: A Party or Non-Party that designates information or
 9 items that it produces in disclosures or in responses to discovery as
10 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
11              H.   Disclosure or Discovery Material: All items or information, regardless
12 of the medium or manner in which it is generated, stored, or maintained (including,
13 among other things, testimony, transcripts, and tangible things), that are produced or
14 generated in disclosures or responses to discovery in this matter.
15              I.   Expert: A person with specialized knowledge or experience in a matter
16 pertinent to the litigation who has been retained by a Party or its counsel to serve as
17 an expert witness or as a consultant in this Action.
18              J.   In-House Counsel: Attorneys who are employees of a Party to this
19 Action. In-House Counsel does not include Outside Counsel of Record or any other
20 outside counsel.
21              K.   Non-Party: Any natural person, partnership, corporation, association,
22 or other legal entity not named as a Party to this Action.
23              L.   Outside Counsel of Record: Attorneys who are not employees of a
24 Party to this Action but are retained to represent or advise a Party to this Action and
25 have appeared in this Action on behalf of that Party or are affiliated with a law firm
26 which has appeared on behalf of that Party, and includes support staff.
27
28                                           4
                                      PROTECTIVE ORDER
     489545.4
 1              M.   Party: Any party to this Action, including all of its officers, directors,
 2 employees, consultants, retained experts, and Outside Counsel of Record (and their
 3 support staffs).
 4              N.   Producing Party: A Party or Non-Party that produces Disclosure or
 5 Discovery Material in this Action.
 6              O.   Professional Vendors: Persons or entities that provide litigation support
 7 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9 and their employees and subcontractors.
10              P.   Protected Material: Any Disclosure or Discovery Material that is
11 designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
12              Q.   Receiving Party: A Party that receives Disclosure or Discovery
13 Material from a Producing Party.
14              R.   Tyndall Litigation: Litigation for which relief is sought by persons who
15 allege that they were injured by Dr. Tyndall because he sexually assaulted, harassed,
16 or discriminated against them on the basis of gender or race, and/or by USC because
17 it allegedly failed to properly perform its duties in hiring, training, retaining, or
18 supervising Dr. Tyndall. By way of example, the “Tyndall Litigation” includes the
19 actions under the captions In re USC Student Health Center Litigation, C.D. Cal.,
20 Civ. A. No. 2:18-4528 and Jane Doe 5 v. Tyndall, Superior Court of Los Angeles
21 County, BC705677, and any other litigation involving allegations concerning
22 Dr. Tyndall’s actions as a USC employee for which USC seeks insurance coverage
23 under the Ironshore Policies.
24 IV.          SCOPE
25              A.   The protections conferred by this Stipulation and Order cover not only
26 Protected Material (as defined above), but also (1) any information copied or
27 extracted from Protected Material; (2) all copies, excerpts, summaries, or
28                                            5
                                       PROTECTIVE ORDER
     489545.4
 1 compilations of Protected Material; and (3) any testimony, conversations, or
 2 presentations by Parties or their Counsel that might reveal Protected Material.
 3              B.   This Protective Order does not govern the use of Protected Material at
 4 trial. Instead, the Parties shall meet and confer regarding the procedures for use of
 5 any Protected Material at trial and shall move the Court for entry of an appropriate
 6 order. Any use of Protected Material at trial shall be governed by the orders of the
 7 trial judge.
 8 V.           DURATION
 9              A.   Even after final disposition of this litigation, the confidentiality
10 obligations imposed by this Protective Order shall remain in effect until a
11 Designating Party agrees otherwise in writing or a court order otherwise directs.
12 Final disposition shall be deemed to be the later of (1) dismissal of all claims and
13 defenses in this Action, with or without prejudice; or (2) final judgment herein after
14 the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
15 of this Action, including the time limits for filing any motions or applications for
16 extension of time pursuant to applicable law.
17 VI.          DESIGNATING PROTECTED MATERIAL
18              A.   Exercise of Restraint and Care in Designating Material for Protection
19                   1.    Each Party or Non-Party shall have the right to designate as
20 CONFIDENTIAL or ATTORNEYS’ EYES ONLY any information or items the
21 Designating Party in good faith believes to contain non-public information that is
22 entitled to confidential treatment under applicable law. The Designating Party must
23 designate for protection only those parts of material, documents, items, or oral or
24 written communications that qualify so that other portions of the material,
25 documents, items, or communications for which protection is not warranted are not
26 swept unjustifiably within the ambit of this Protective Order.
27
28                                            6
                                       PROTECTIVE ORDER
     489545.4
 1                   2.   Mass, indiscriminate, or routinized designations are prohibited.
 2                   3.   If it comes to a Designating Party’s attention that information or
 3 items that it designated for protection do not qualify for protection, that Designating
 4 Party will promptly notify all other Parties that it is withdrawing the designation.
 5              B.   Manner and Timing of Designations
 6                   1.   Except as otherwise provided in this Protective Order (see, e.g.,
 7 Section B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
 8 Discovery Material that qualifies for protection under this Protective Order must be
 9 clearly so designated before the material is disclosed or produced.
10                   2.   Designation in conformity with this Protective Order requires the
11 following:
12                        (a)   For information in documentary form (e.g., paper or
13                              electronic documents, but excluding transcripts of
14                              depositions or other pretrial or trial proceedings), that the
15                              Producing Party affix at a minimum, the legend
16                              “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”
17                              (hereinafter “CONFIDENTIAL legend”), to each page that
18                              contains protected material.
19                        (b)   A Party or Non-Party that makes original documents
20                              available for inspection need not designate them for
21                              protection until after the inspecting Party has indicated
22                              which documents it would like copied and produced.
23                              During the inspection and before the designation, all of the
24                              material made available for inspection shall be deemed
25                              “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.
26                              After the inspecting Party has identified the documents it
27                              wants copied and produced, the Producing Party must
28                                          7
                                     PROTECTIVE ORDER
     489545.4
 1                               determine which documents, or portions thereof, qualify
 2                               for protection under this Order. Then, before producing
 3                               the specified documents, the Producing Party must affix
 4                               the “CONFIDENTIAL” or “ATTORNEYS’ EYES
 5                               ONLY” legend to each page that contains Protected
 6                               Material.
 7                         (c)   For testimony given in depositions, that the Designating
 8                               Party identify the Disclosure or Discovery Material on the
 9                               record, or designate the entirety of the testimony at the
10                               deposition as “CONFIDENTIAL” (before the deposition is
11                               concluded) with the right to identify more specific portions
12                               of the testimony as to which protection is sought within 30
13                               days of the Designating Party’s receipt of the deposition
14                               transcript.
15                         (d)   For information produced in a form other than document
16                               and for any other tangible items, that the Producing Party
17                               affix in a prominent place on the exterior of the container
18                               or containers in which the information is stored the legend
19                               “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
20                               If only a portion or portions of the information warrants
21                               protection, the Producing Party, to the extent practicable,
22                               shall identify the protected portion(s).
23              C.   Inadvertent Failure to Designate
24                   1.    If timely corrected, an inadvertent failure to designate
25 information or items as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” as
26 set forth herein shall be without prejudice to any claim that such item is Protected
27 Material and the Designating Party shall not be held to have waived any rights by
28                                           8
                                      PROTECTIVE ORDER
     489545.4
 1 any inadvertent production or failure to designate. Upon the Receiving Party’s
 2 receipt from the Designating Party of corrected copies of the specified materials, the
 3 Receiving Party within ten (10) days shall either (a) destroy the inadvertently
 4 undesignated material, and all copies thereof, or (b) return the inadvertently
 5 undesignated materials, and all copies thereof, to the Designating Party. The
 6 Receiving Party must make reasonable efforts to assure that the material is treated in
 7 accordance with the provisions of this Protective Order.
 8                   2.    Notwithstanding the foregoing, if the Receiving Party Disclosed
 9 the inadvertently undesignated material to persons not authorized to receive such
10 information before receipt of the “CONFIDENTIAL” or “ATTORNEYS’ EYES
11 ONLY” designation, such Disclosure shall not be deemed a violation of this
12 Protective Order. The Receiving Party must nevertheless make reasonable efforts to
13 promptly retrieve the inadvertently undesignated material and shall promptly notify
14 the Designating Party of the distribution and the identity of the person(s) who
15 received the inadvertently undesignated material.
16                   3.    Section XII of this Protective Order, not this provision, is
17 intended to apply to any inadvertent production of any information protected by
18 attorney-client or work product privileges.
19              D.   Use of Protected Material
20                   1.    Protected Material shall be used by the Receiving Party only for
21 the purposes of preparing for, conducting, participating in, and/or prosecuting and/or
22 defending the Action; and for insurance coverage determinations arising from the
23 claims at issue in the Action and not for any business or other purpose whatsoever.
24 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
25              A.   Timing of Challenges
26                   1.    Any Party or Non-Party may challenge a designation of
27 confidentiality at any time that is consistent with the Court’s Scheduling Order.
28                                           9
                                      PROTECTIVE ORDER
     489545.4
 1              B.   Meet and Confer
 2                   1.    The Challenging Party shall initiate the dispute resolution process
 3 under Local Rule 37.1 et seq.
 4              C.   Burden
 5                   1.    The burden of persuasion in any such challenge proceeding shall
 6 be on the Designating Party. Frivolous challenges, and those made for an improper
 7 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 8 parties) may expose the Challenging Party to sanctions. Unless the Designating
 9 Party has withdrawn the confidentiality designation, all Parties shall continue to
10 afford the material in question the level of protection to which it is entitled under the
11 Producing Party’s designation until the Court rules on the challenge.
12 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
13              A.   Basic Principles
14                   1.    A Receiving Party may disclose Protected Material only to the
15 categories of persons and under the conditions described in this Order. When the
16 Action has been terminated, a Receiving Party must comply with the provisions of
17 Section XIV below.
18              B.   Disclosures of “CONFIDENTIAL” and “ATTORNEYS’ EYES
19 ONLY” Information or Items
20                   1.    Unless otherwise ordered by the Court or permitted in writing by
21 the Designating Party, CONFIDENTIAL Information or Items shall not be shown,
22 revealed, released, disclosed, or communicated in any way to any person or entity,
23 except to those listed below:
24                         (a)   Outside Counsel of Record in this Action, as well as
25                               employees of said Outside Counsel of Record to whom it
26                               is reasonably necessary to disclose the information for this
27                               Action;
28                                             10
                                        PROTECTIVE ORDER
     489545.4
1               (b)   The Parties to the Action and their employees, directors,
2                     officers, partners, members or agents;
3               (c)   Experts (as defined in this Protective Order) to whom
4                     disclosure is reasonably necessary for this Action and who
5                     have signed the “Acknowledgment and Agreement to Be
6                     Bound” (Exhibit A);
7               (d)   The Court and its personnel except as provided for in
8                     XIII(C);
9               (e)   Clerical or ministerial service providers, including outside
10                    copying services, translators, videographers, court
11                    reporters, and professional vendors retained by a Party’s
12                    counsel to assist such counsel in connection with this
13                    Action;
14              (f)   Professional jury or trial consultants, and mock jurors who
15                    execute the “Acknowledgment and Agreement to Be
16                    Bound” (Exhibit A);
17              (g)   The author, addressees, or recipient of a document
18                    containing the information or a custodian or other person
19                    who otherwise possessed or knew the information;
20              (h)   Any mediator or settlement officer, and their supporting
21                    personnel, mutually agreed upon by any of the Parties
22                    engaged in settlement discussions;
23              (i)   During their depositions, witnesses, and attorneys for
24                    witnesses, in the Action to whom disclosure is reasonably
25                    necessary; provided, however, that the witnesses and their
26                    attorneys will not be permitted to keep any confidential
27                    information unless they sign the “Acknowledgment and
28                               11
                          PROTECTIVE ORDER
     489545.4
 1                            Agreement to Be Bound” (Exhibit A), unless otherwise
 2                            agreed by the Designating Party or ordered by the Court.
 3                            Pages of transcribed deposition testimony or exhibits to
 4                            depositions that reveal Protected Material may be
 5                            separately bound by the court reporter and may not be
 6                            disclosed to anyone except as permitted under this
 7                            Protective Order;
 8                      (j)   Such other persons as the Parties may designate in writing
 9                            by stipulation between the Parties, provided, however, that
10                            such persons have signed the “Acknowledgment and
11                            Agreement to be Bound” attached as Exhibit A hereto;
12                      (k)   A Party’s auditors or reinsurers to whom Confidential
13                            Information reasonably is required to be disclosed, and
14                            provided Counsel for the Party making the disclosure shall
15                            deliver a copy of this Protective Order to such person, shall
16                            explain that such person is bound to follow the terms of
17                            such Protective Order, and shall secure the signature of
18                            such person on the “Acknowledgment and Agreement to
19                            be Bound” attached as Exhibit A hereto; and,
20                      (l)   Regulators to whom Confidential Information is required
21                            to be disclosed; the Party making the disclosure shall place
22                            a copy of the Protective Order prominently in any file that
23                            is delivered or made available to regulators.
24               2.     Unless otherwise ordered by the Court or permitted in writing by
25 the Designating Party, ATTORNEYS’ EYES ONLY Information or Items shall not
26 be shown, revealed, released, disclosed, or communicated in any way to any person
27 or entity, except to those listed below:
28                                        12
                                   PROTECTIVE ORDER
     489545.4
1               (a) Outside Counsel of Record in this Action, as well as employees of
2                   said Outside Counsel of Record to whom it is reasonably necessary
3                   to disclose the information for this Action;
4               (b) In-House Counsel of the Receiving Party (as defined in this
5                   Protective Order), as well as other employees of the Receiving
6                   Party handing claims and to whom Outside Counsel of Record
7                   reports in connection with this Action whether or not they are
8                   acting as attorneys in this matter, and who have signed the
9                   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10              (c) Experts (as defined in this Protective Order) to whom disclosure is
11                  reasonably necessary for this Action and who have signed the
12                  “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13              (d) The Court and its personnel;
14              (e) Such other persons as the Parties may designate in writing by
15                  stipulation between the Parties, provided, however, that such
16                  persons have signed the “Acknowledgment and Agreement to be
17                  Bound” attached as Exhibit A hereto;
18              (f) A Party’s auditors or reinsurers to whom ATTORNEYS’ EYES
19                  ONLY Information reasonably is required to be disclosed, and
20                  provided Counsel for the Party making the disclosure shall deliver
21                  a copy of this Protective Order to such person, shall explain that
22                  such person is bound to follow the terms of such Protective Order,
23                  and shall secure the signature of such person on the
24                  “Acknowledgment and Agreement to be Bound” attached as
25                  Exhibit A hereto; and,
26
27
28                                      13
                                 PROTECTIVE ORDER
     489545.4
 1                   (g) Regulators to whom ATTORNEYS’ EYES ONLY Information is
 2                        required to be disclosed; the Party making the disclosure shall
 3                        place a copy of the Protective Order prominently in any file that is
 4                        delivered or made available to regulators.
 5 IX.          PROTECTED MATERIAL SUBPOENAED OR ORDERED
 6              PRODUCED IN ANOTHER LITIGATION
 7              A.   If a Party is served with a subpoena or a court order issued in other
 8 litigation that compels disclosure of any information or items designated in this
 9 Action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” that Party must:
10                   1.    Promptly notify in writing the Designating Party. Such
11 notification shall include a copy of the subpoena or court order;
12                   2.    Promptly notify in writing the party who caused the subpoena or
13 order to issue in the other litigation that some or all of the material covered by the
14 subpoena or order is subject to this Protective Order. Such notification shall include
15 a copy of this Protective Order; and
16                   3.    Promptly notify in writing the party who caused the subpoena or
17 order to issue in the other litigation that some or all of the material covered by the
18 subpoena or order is subject to this Protective Order. Such notification shall include
19 a copy of this Protective Order; and
20              B.   If the Designating Party timely seeks a protective order or other
21 equivalent protection is sought, the Party served with the subpoena or court order
22 shall not produce any information designated in this action as “CONFIDENTIAL”
23 or “ATTORNEYS’ EYES ONLY” before a determination by the Court from which
24 the subpoena or order issued, unless the Party has obtained the Designating Party’s
25 permission. The Designating Party shall bear the burden and expense of seeking
26 protection in that court of its confidential material and nothing in these provisions
27
28                                           14
                                      PROTECTIVE ORDER
     489545.4
 1 should be construed as authorizing or encouraging a Receiving Party in this Action
 2 to disobey a lawful directive from another court.
 3 X.           A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 4              PRODUCED IN THIS LITIGATION
 5              A.   The terms of this Order are applicable to information produced by a
 6 Non-Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’
 7 EYES ONLY.” Such information produced by Non-Parties in connection with this
 8 litigation is protected by the remedies and relief provided by this Order. Nothing in
 9 these provisions should be construed as prohibiting a Non-Party from seeking
10 additional protections.
11              B.   In the event that a Party is required, by a valid discovery request, to
12 produce a Non-Party’s confidential information in its possession, and the Party is
13 subject to an agreement with the Non-Party not to produce the Non-Party’s
14 confidential information, then the Party shall:
15                   1.    Promptly notify in writing the Requesting Party and the Non-
16 Party that some or all of the information requested is subject to a confidentiality
17 agreement with a Non-Party;
18                   2.    Promptly provide the Non-Party with a copy of the Protective
19 Order in this Action, the relevant discovery request(s), and a reasonably specific
20 description of the information requested; and
21                   3.    Make the information requested available for inspection by the
22 Non-Party, if requested.
23              C.   If the Non-Party fails to seek a protective order from this court within
24 14 days of receiving the notice and accompanying information, the Receiving Party
25 may produce the Non-Party’s confidential information responsive to the discovery
26 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
27 not produce any information in its possession or control that is subject to the
28                                            15
                                       PROTECTIVE ORDER
     489545.4
 1 confidentiality agreement with the Non-Party before a determination by the court.
 2 Absent a court order to the contrary, the Non-Party shall bear the burden and
 3 expense of seeking protection in this court of its Protected Material.
 4 XI.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6 Protected Material to any person or in any circumstance not authorized under this
 7 Protective Order, the Receiving Party must immediately (1) notify in writing the
 8 Designating Party of the unauthorized disclosures, (2) use its best efforts to retrieve
 9 all unauthorized copies of the Protected Material, (3) inform the person or persons to
10 whom unauthorized disclosures were made of all the terms of this Order, and (4)
11 request such person or persons to execute the “Acknowledgment and Agreement to
12 be Bound” that is attached hereto as Exhibit A.
13 XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14              PROTECTED MATERIAL
15              When a Producing Party gives notice to Receiving Parties that certain
16 inadvertently produced material is subject to a claim of privilege or other protection,
17 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
18 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
19 may be established in an e-discovery order that provides for production without prior
20 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
21 Parties reach an agreement on the effect of disclosure of a communication or
22 information covered by the attorney-client privilege or work product protection, the
23 Parties may incorporate their agreement in the Protective Order submitted to the
24 Court.
25 / / /
26
27 / / /
28                                             16
                                        PROTECTIVE ORDER
     489545.4
1 XIII. MISCELLANEOUS
2               A.   Right to Further Relief
3                    1.    Nothing in this Order abridges the right of any person to seek its
4 modification by the Court in the future. The Parties expressly reserve the right to
5 move to modify this Order.
6               B.   Right to Assert Other Objections
7                    1.    This Protective Order shall not:
8                          (a)   operate as or constitute a waiver of any attorney-client,
9                                work product or other privilege;
10                         (b)   prejudice in any way the rights of any person to object to
11                               the production of documents they consider not subject to
12                               discovery;
13                         (c)   prejudice in any way the rights of any person to object to
14                               the responsiveness, authenticity, competency, relevancy,
15                               materiality, or admissibility into evidence of any
16                               document, testimony or other evidence subject to this
17                               Protective Order;
18                         (d)   prejudice in any way the rights of any person to seek
19                               protections beyond or greater than that provided in this
20                               Protective Order; or
21                         (e)   operate as an admission by any person that the restrictions
22                               and procedures set forth herein constitute adequate
23                               protection for any particular information deemed by any
24                               party to be “CONFIDENTIAL” OR “ATTORNEYS’
25                               EYES ONLY.”
26
27
28                                           17
                                      PROTECTIVE ORDER
     489545.4
 1              C.    Filing Protected Material
 2              A Party that seeks to file under seal any Protected Material must comply with
 3 Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
 4 court order authorizing the sealing of the specific Protected Material at issue. If a
 5 Party's request to file Protected Material under seal is denied by the Court, then the
 6 Receiving Party may publicly file only that portion of the Protected Material deemed
 7 not to be protected, unless otherwise ordered by the Court.
 8              D.    Additional Reservation
 9              Nothing in this Protective Order is intended to authorize or permit the
10 disclosure or production in the present action of any document or information in the
11 possession of any party that the party received under the terms of a separate
12 protective or confidentiality agreement order entered into in another civil or criminal
13 action, absent compliance with the terms and conditions of the applicable protective
14 orders and/or confidentiality agreements, or as otherwise compelled by law.
15 XIV. FINAL DISPOSITION
16              A.    After the final disposition of this Action, as defined in Section V., each
17 Receiving Party must return all Protected Material to the Producing Party or destroy
18 such material. As used in this subdivision, “all Protected Material” includes all
19 copies, abstracts, compilations, summaries, and any other format reproducing or
20 capturing any of the Protected Material. Whether the Protected Material is returned
21 or destroyed, the Receiving Party must submit a written certification to the
22 Producing Party (and, if not the same person or entity, to the Designating Party)
23 within 60 days of the final disposition that (1) identifies (by category, where
24 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
25 that the Receiving Party has not retained any copies, abstracts, compilations,
26 summaries or any other format reproducing or capturing any of the Protected
27 Material. If the information/documents are stored electronically and it would be
28                                             18
                                        PROTECTIVE ORDER
     489545.4
 1 impractical to try to destroy or remove all copies of them, the Receiving Party shall
 2 take reasonable steps to terminate any access to their contents or otherwise to
 3 continue to protect their confidentiality.
 4              B.   Notwithstanding this provision, Counsel are entitled to retain in
 5 possession (not to be delivered to any client) an archival copy of all pleadings,
 6 motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 7 correspondence, deposition and trial exhibits, expert reports, attorney work product,
 8 and consultant and expert work product, even if such materials contain Protected
 9 Material. Any such archival copies that contain or constitute Protected Material
10 remain subject to this Protective Order as set forth in Section V. In addition, the
11 Parties are entitled to retain Protected Material only to the extent and the duration as
12 required under any applicable statutes and regulations.
13 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14
15 Dated: July 14, 2021                                  / s / Sagar
16                                             HONORABLE ALKA SAGAR
                                               United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28                                           19
                                      PROTECTIVE ORDER
     489545.4
 1                                            EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4              I,                                [print or type full name], of

 5                            [print or type full address], declare under penalty of perjury that

 6 I have read in its entirety and understand the Protective Order that was issue by the
 7 United States District Court for the Central District of California on
 8 ________________ _____, 2021 in the case of IRONSHORE SPECIALTY
 9 INSURANCE COMPANY v. UNIVERSITY OF SOUTHERN CALIFORNIA, and
10 GEORGE M. TYNDALL, Case No. 2:21-cv-01272–DDP (ASx). I agree to comply
11 with and to be bound by all the terms of this Protective Order and I understand and
12 acknowledge that failure to so comply could expose me to sanctions and punishment
13 in the nature of contempt. I solemnly promise that I will not disclose in any manner
14 any information or item that is subject to this Protective Order to any person or
15 entity except in strict compliance with the provisions of the Protective Order.
16              I further agree to submit to the jurisdiction of the United States District Court

17 for the Central District of California for the purpose of enforcing the terms of this
18 Protective Order, even if such enforcement proceedings occur after termination of
19 this action. I hereby appoint                             [full name] of

20                [full address and telephone number] as my California agent for service

21 of process in connection with this action or any proceedings related to enforcement
22 of this Protective Order.
23 Date:
24 City and State where sworn and signed:
25 Printed Name:
26 Signature:
27
28                                             20
                                        PROTECTIVE ORDER
     489545.4
